      Case 4:20-cv-01115 Document 2 Filed on 03/30/20 in TXSD Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                           UNITED STATES DISTRICT COURT                           March 30, 2020
                            SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE                       §
and                                          §
RICHARD ELVIN KING,                          §
                                             §
        Plaintiffs,                          §
VS.                                          §   CIVIL ACTION NO. 4:20-CV-01115
                                             §
BRYAN COLLIER                                §
and                                          §
ROBERT HERRERA                               §
and                                          §
TEXAS DEPARTMENT OF CRIMINAL                 §
JUSTICE,                                     §
                                             §
        Defendants.                          §

                                         ORDER

       By agreement of the judges, this action is hereby TRANSFERRED to the docket of Judge

Keith P. Ellison.

       It is so ORDERED.

       SIGNED on this 30th day of March, 2020.



                                             ___________________________________
                                             Kenneth M. Hoyt
                                             United States District Judge




1/1
